Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 1 of 15 PageID #: 487




            Exhibit F
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 2 of 15 PageID #: 488



        SENTENCES OF PROBATION FOR CONVICTIONS OF 26 U.S.C. § 7206
                  (Eastern and Southern Districts of New York)

Convictions for Violating §7206(2)

       United States v. Munoz, 17-cr-00199-KAM (EDNY): Defendant convicted of one count of
§7206(2), ordered to pay $136,789 in restitution and sentenced to 5 years’ probation with special
conditions.

      United States v. Wright, 16-cr-00500-MKB (EDNY): Defendant convicted of one count of
§7206(2), ordered to pay $6,028 in restitution and sentenced to 3 years’ probation.

      United States v. Beltran, 16-cr-00114-ALC (SDNY): Defendant convicted of one count of
§7206(2), ordered to pay $550,000.00 in restitution and sentenced to 5 years’ probation.

       United States v. Jenkins, No. 15-cr-00451-LTS (SDNY): Defendant convicted of 20 counts
of §7206(2), ordered to pay $450,000.00 in restitution and sentenced to 3 years’ probation with 6
months of community confinement and 6 months of home confinement.

      United States v. Narine, 15-cr-00158-RRM (EDNY): Defendant convicted of one count of
§7206(2), ordered to pay $145,994 in restitution and sentenced to 3 years’ probation with first six
months in home confinement.

      United States v. Baynes, 15-cr-139-KAM (EDNY): Defendant convicted of one count of
§7206(2), ordered to pay restitution of $161,865 and sentenced to 4 years’ probation.

       United States v. Thompson, 15-cr-00126-PKC (EDNY): Defendant convicted of one count
of §7206(2), ordered to pay $259,653 in restitution and sentenced to 5 years’ probation with first
12 months in home confinement.

       United States v. Halbreich, 14-cr-00256-MKB (EDNY): Defendant convicted of one count
of §7206(2), ordered to pay $104,978 in restitution, and sentenced to 2 years’ probation with 200
hours community service.

       United States v. Madison, 14-cr-00175-CBA (EDNY): Defendant convicted of one count
of §7206(2) and sentenced to 4 years’ probation.

       United States v. Harrison, 14-cr-00174-CBA (EDNY): Defendant convicted of one count
of §7206(2) and sentenced to 4 years’ probation.

      United States v. McCormack, 13-cr-0059 (EDNY): Defendant convicted of one count of
§7206(2), sentenced to 5 years’ probation and ordered to pay $141,029 in restitution.

       United States v. Shockler, 12-cr-00415 (EDNY): Defendant convicted on six-count
indictment including violations of §7206(2). Ordered to pay restitution of $592,704.05 and
sentenced to two years’ probation.
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 3 of 15 PageID #: 489



      United States v. Frank, 11-cr-00820-LDW (EDNY): Defendant convicted of one count of
§7206(2) and sentenced to 3 years’ probation.

      United States v. Sime, 11-cr-00295-SJF (EDNY): Defendant convicted of one count of
§7206(2) and sentenced to 5 years’ probation.

      United States v. Heredia, 11-cr-00295-SJF (EDNY): Defendant convicted of one count of
§7206(2) and sentenced to 3 years’ probation.

      United States v. Presley, 11-cr-00236-JFB (EDNY): Defendant convicted of one count of
§7206(2), ordered to pay $104,346.36 in restitution and sentenced to 5 years’ probation.

      United States v. Saleem, 10-cr-681-KMW (SDNY): Defendant convicted of ten counts of
§7206(2) and sentenced to 3 years’ probation.

      United States v. Sabale, 10-cr-681-KMW (SDNY): Defendant convicted of violating
§7206(2) and sentenced to 3 years’ probation.

       United States v. Quinn, 10-cr-00327-JS (EDNY): Defendant convicted of fourteen counts
of §7206(2) and sentenced to 3 years’ probation with 100 hours of community service and ordered
to pay US $101,338 in restitution.

      United States v. Durao, 10-cr-72-KMW (EDNY): Defendant convicted of one count of
§7206(2) and sentenced to 3 years’ probation.

       United States v. Cinquegrani, 8-cr-849-SHS (SDNY): Defendant convicted of one count
of §7206(2) and one count of tax evasion under §7201, and sentenced to 3 years’ probation.

      United States v. Amendola, 07-cr-00872 (EDNY): Defendant convicted of one count of
§7206(2) and sentenced to 5 years’ probation.

       United States v. Gonzalez, 07-cr-00569-ADS (EDNY): Defendant convicted of one count
of §7206(2) was ordered to pay US $128,681 in restitution and sentenced to 3 years’ probation
with 250 hours community service.

       United States v. Chavaness, 06-cr-00036-JBW (EDNY): Defendant convicted of ten counts
of §7206(2) and sentenced to 5 years’ probation.

       United States v. Damour, 05-cr-00890-LDW (EDNY): Defendant convicted of one count
of §7206(2) was sentenced to 5 years’ probation and ordered to pay US $82,096 in restitution.

       United States v. Tout-Puissant, 05-cr-00309-DLI (EDNY): Defendant pleaded guilty to
one count of violating §7206(2) and was sentenced to 4 years’ probation.

      United States v. Torres, 04-cr-00352-SJ (EDNY): Defendant convicted of one count of
§7206(2) and three counts of §7206(1), and sentenced to 5 years’ probation.



                                              2
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 4 of 15 PageID #: 490



        United States v. McGowan, 03-cr-00342-KMK (EDNY): Defendant convicted of violating
§7206(2) and other counts, ordered to pay US $232,810 in restitution, and sentenced to time
served.

      United States v. Correa, 03-cr-00427-JBW (EDNY): Defendant convicted of one count of
§7206(2) and sentenced to 5 years’ probation.

      United States v. Indriolo, 01-cr-514-BDP (SDNY): Defendant convicted of one count of
§7206(2) and sentenced to 3 years’ probation.

      United States v. Siskin, 98-cr-00390-JM (EDNY): Defendant convicted of one count of
§7206(2) and sentenced to probation for one year.

      United States v. Gretah, 98-cr-00522-ILG (EDNY): Defendant convicted of one count of
§7206(2) and sentenced to 4 years’ probation.

       United States v. Guillaume, 96-cr-00282-JS (EDNY): Defendant convicted of three counts
of §7206(2) and sentenced to 3 years’ probation.

      United States v. Rech, 93-cr-01051-JBW (EDNY): Defendant convicted of violating
§7206(2) and sentenced to 4 years’ probation.

Convictions for Violating §7206(1)

      United States v. Doyle, 16-cr-00506-ALC (SDNY): Defendant convicted of one count of
§7206(1), ordered to pay $238,444.36 in restitution and sentence to 4 years’ probation with 8
months of home confinement and 300 hours of community service.

      United States v. Stern, 16-cr-00154-NGG (EDNY): Defendant convicted of two counts of
§7206(1), ordered to pay $190,781 in restitution and sentenced to 3 years’ probation.

       United States v. McKay, 15-cr-00286-SJF (EDNY): Defendant convicted of one count of
§7206(1), ordered to pay $195,371.50 in restitution and sentenced to 3 years’ probation with 5
hours of community service per week for one year.

       United States v. Rosario, 15-cr-00164-JBW (EDNY): Defendant convicted of three counts
of §7206(1), ordered to pay $738,614 in restitution and sentenced to 4 years’ probation.

       United States v. Kouzios, 15-cr-00065-ILG (EDNY): Defendant convicted of one count of
§7206(1), ordered to pay $1,460,366 in restitution and sentenced to 3 years’ probation and 150
hours of community service and $60,000 fine.

       United States v. Parsons, 14-cr-00282-ADS (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 3 years’ probation.




                                              3
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 5 of 15 PageID #: 491



       United States v. Cishooga, 14-cr-00217-ENV (EDNY): Defendant convicted of one count
of §7206(1), ordered to pay $239,044 in restitution and sentenced to 5 years’ probation with 250
hours community service.

      United States v. Habib, 14-cr-00212-BMC (EDNY): Defendant convicted of one count of
§7206(1), ordered to pay $199,999 in restitution and sentenced to 4 years’ probation.

       United States v. Wally, 13-cr-00603-LGS (SDNY): Defendant pleaded guilty to two counts
of §7206(1) and sentenced to 5 years’ probation.

      United States v. Singh, 13-cr-00408-JBW (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation and ordered to pay $821,342.62 in restitution.

      United States v. Ferrante, 13-cr-00346-SJF (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation.

      United States v. Kim, 13-cr-00317-JFB (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation with 100 hours community service.

      United States v. Fahmy, 13-cr-00209-JS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 5 years’ probation.

      United States v. Shin, 12-cr-00182-NGG (EDNY): Defendant convicted of one count of
§7206(1), sentenced to 5 years’ probation and ordered to pay $1,946,153 in restitution.

      United States v. Park, 12-cr-00344-FB (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation.

       United States v. Eason, 12-cr-00054-RPP (SDNY): Defendant pleaded guilty to five counts
of §7206(1), and was sentenced to 5 years’ probation and ordered to pay $107,621.24 in restitution.

         United States v. Dal Piaz, 12-cr-00494-BSJ (SDNY): Defendant pleaded guilty to two
counts of §7206(1), and was sentenced to one years’ probation and ordered to pay $316,374.95 in
restitution.

       United States v. Doane, 12-cr-00630-JFK (SDNY): Defendant pleaded guilty to one count
of §7206(1) and was sentenced to 3 years’ probation.

         United States v. Iulo, et al., 11-cr-00783-LAP (SDNY): Defendant James Murray pleaded
guilty to one count of §7206(1), was sentenced to 3 years’ probation and ordered to pay $120,000
in restitution.

       United States v. Hyland, 11-cr-00823-JGK (SDNY): Defendant pleaded guilty to one count
of §7206(1) and was sentenced to 2 years’ probation.




                                                4
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 6 of 15 PageID #: 492



        United States v. Tejada, et al., 11-cr-00827 (SDNY): Defendant Norma Jiminez pleaded
guilty to thirty counts of §7206(1), and was sentenced to time served plus 3 years supervised
release, in addition to being ordered to pay restitution in the amount of $75,255.

      United States v. Burton, 11-cr-00041-CBA (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 5 years’ probation.

      United States v. Bhasin, 11-cr-00268-ADS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 2 years’ probation with 150 hours community service.

       United States v. Huang, 10-cr-00228-LTS (SDNY): Defendant pleaded guilty to one count
of §7206(1), was sentenced to 4 years’ probation and ordered to pay $1,639,895.49 in restitution.

       United States v. Upham, 10-cr-00326-AKH (SDNY): Defendant pleaded guilty to 3 counts
of §7206(1) and was sentenced to 3 years’ probation.

       United States v. Vogliano, 10-cr-00327-TPG (SDNY): Defendant pleaded guilty to
6 counts of §7206(1) and was sentenced to 2 years’ probation.

       United States v. Robbins, 10-cr-00333-RJH (SDNY): Defendant pleaded guilty to 5 counts
of §7206(1) and was sentenced to one year’s probation.

      United States v. Haggerty, 10-cr-00306-RJD (EDNY): Defendant convicted of 3 counts of
§7206(1) and sentenced to 2 years’ probation.

      United States v. Durao, 10-cr-00072-LDW (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation.

      United States v. Otero, 10-cr-00265-JFB (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to time served with 3 years’ probation.

      United States v. Qui, 09-cr-00738-ENV (EDNY): Defendant convicted of one count of
§7206(1), sentenced to 3 years’ probation and ordered to pay $123,578 in restitution.

      United States v. Rivera, 09-cr-00750-DC (SDNY): Defendant pleaded guilty to 2 counts of
§7206(1), sentenced to 2 years’ probation and ordered to pay $152,332 in restitution.

      United States v. Kwong, 08-cr-00527-JBW (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation.

      United States v. Terry, 08-cr-00858-CBA (EDNY): Defendant convicted of one count of
§7206(1), sentenced to 4 years’ probation and ordered to pay $209,653 in restitution.

       United States v. Bedell, 08-cr-00455-DRH (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation with 100 hours community service and an order to
pay $170,633 in restitution.



                                               5
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 7 of 15 PageID #: 493



      United States v. Milone, 08-cr-00586-SJF (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 5 years’ probation.

        United States v. Steger, 08-cr-00630-JSR (SDNY): Defendant pleaded guilty to one count
of §7206(1) and one count of conspiracy to defraud the United States, and was sentenced to 3
years’ probation and ordered to pay $1,617,250 in restitution.

       United States v. Antonakas, 08-cr-00954-BSJ (SDNY): Defendant pleaded guilty to one
count of §7206(1) and one count of conspiracy to defraud the United States, and was given 2 years’
probation and ordered to pay $102,859 in restitution.

       United States v. Manigault, 07-cr-00951-DLC (SDNY): Defendant pleaded guilty to 3
counts of §7206(1) and was sentenced to 5 years’ probation.

       United States v. McGirl, 07-cr-01001-CM (SDNY): Defendant pleaded guilty to 2 counts
of §7206(1) and was sentenced to 2.5 years’ probation.

       United States v. Capria, 07-cr-00256-CLB (SDNY): Defendant pleaded guilty to one count
of §7206(1) and was placed on 2 years’ probation.

       United States v. Schallis, 06-cr-00995-KMK (SDNY): Defendant pleaded guilty to one
count of §7206(1) and one count of attempt to evade or defeat tax, and was sentenced to 3 years’
supervised release.

       United States v. Masterson, 06-cr-00679-JBW (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 4 years’ probation.

       United States v. Calcagno, 05-cr-00298-RJD (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 3 years’ probation.

       United States v. Vincent, et al., cr-00059-DC (SDNY): Defendant Samir A. Vincent
pleaded guilty to 4 counts including one count of §7206(1) and was sentenced to 3 years’
probation.

       United States v. Aguilar, 05-cr-00413-RPP (SDNY): Defendant pleaded guilty to six
counts of §7206(1) and was sentenced to 3 years’ probation.

      United States v. Denier, 06-cr-00255-JFB (EDNY): Defendant convicted of one count of
§7206(1) and one count of §7206(2), and sentenced to 3 years’ probation.

      United States v. Lennex, 06-cr-00550-JS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 5 years’ probation.

       United States v. Brennan, 05-cr-00747-JBW (EDNY): Defendant convicted of one count
of §7206(1) and one count of 18 USC §1349, and sentenced to 5 years’ probation and ordered to
pay $90,000 in restitution.



                                                6
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 8 of 15 PageID #: 494



       United States v. Bartels, 05-cr-00564-CLB (SDNY): Defendant pleaded guilty to one count
of §7206(1) and one count of conspiracy to defraud the US, and was sentenced to 4 years’
probation.

      United States v. Torres, 04-cr-00352-SJ (EDNY): Defendant convicted of 3 counts of
§7206(1) and one count of §7602(2), and sentenced to 5 years’ probation.

      United States v. Tullman, 04-cr-00438-JS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 2 years’ probation.

      United States v. Mertz, 04-cr-00913-ADS (EDNY): Defendant convicted of 4 counts of
§7206(1) and sentenced to 3 years’ probation.

      United States v. Mouras, 03-cr-00694-CPS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation.

       United States v. Bordes, 03-cr-00087-JSM (SDNY): Defendant pleaded guilty to 2 counts
of §7206(1) and was sentenced to 3 years’ probation.

      United States v. Finder, 03-cr-00083-JS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation with 200 hours community service.

      United States v. Finder, 03-cr-00084-JS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation with 200 hours community service.

       United States v. Schuessler, 03-cr-01262-TCP (EDNY): Defendant convicted of 3 counts
of §7206(1) and sentenced to 5 years’ probation.

       United States v. Patterson, 02-cr-00718-ADS (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 2 years’ probation.

       United States v. Bonanno, 02-cr-00720-ADS (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 2 years’ probation.

      United States v. Klis, 02-cr-00721-ADS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 18 months’ probation.

       United States v. Branciforte, 02-cr-01394-TCP (EDNY): Defendant convicted of 3 counts
of §7206(1) and sentenced to 5 years’ probation.

       United States v. Siler, 02-cr-00094-JGK (SDNY): Defendant pleaded guilty to one count
of §7206(1) and was sentenced to 3 years’ probation.

       United States v. Olmeda, 02-cr-00414-SHS (SDNY): Defendant pleaded guilty to 7 counts
of §7206(1) and was sentenced to 3 years’ probation.




                                              7
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 9 of 15 PageID #: 495



       United States v. Freene, 02-cr-00435-SAS (SDNY): Defendant pleaded guilty to 13 counts
of §7206(1) and was placed on 3 years’ probation.

      United States v. Nordberg, 02-cr-01396-TCP (EDNY): Defendant convicted of 3 counts of
§7206(1) and sentenced to 5 years’ probation.

       United States v. Timpano, 02-cr-01046-SCR (SDNY): Defendant pleaded guilty to one
count of §7206(1) and was sentenced to one year’s probation.

      United States v. Nordberg, 02-cr-01397-TCP (EDNY): Defendant convicted of 3 counts of
§7206(1) and sentenced to 5 years’ probation.

       United States v. Moffetone, 01-cr-00322-CBA (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 3 years’ probation.

      United States v. Dimaio, 01-cr-00657-ADS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 2 years’ probation.

      United States v. Lodoti, 01-cr-00658-ADS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 2 years’ probation.

       United States v. O’Connell, 01-cr-00659-ADS (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 2 years’ probation.

       United States v. Simonson, 01-cr-00661-ADS (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 2 years’ probation.

      United States v. Lee, 01-cr-00662-ADS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 2 years’ probation.

      United States v. Bragg, 01-cr-00991-ADS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 2 years’ probation.

      United States v. Gangi, 01-cr-00992-ADS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 2 years’ probation.

       United States v. Donnelly, 01-cr-00993-ADS (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 2 years’ probation.

      United States v. Halleran, 01-cr-01011-JS (EDNY): Defendant convicted of 3 counts of
§7206(1), and sentenced to 3 years’ probation and ordered to pay $95,267 in restitution.

      United States v. Halleran, 01-cr-01012-JS (EDNY): Defendant convicted of 6 counts of
§7206(1) and sentenced to 3 years’ probation.

       United States v. Stephens, 01-cr-00236-DC (SDNY): Defendant pleaded guilty to one
count of §7206(1) and was placed on 3 years’ probation.

                                             8
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 10 of 15 PageID #: 496




       United States v. Scher, 01-cr-00349-LAP (SDNY): Defendant pleaded guilty to one count
of §7206(1) and was fined $5,000.

       United States v. Marks, 01-cr-00139-CLB (SDNY): Defendant pleaded guilty to one count
of §7206(1) and was sentenced to one year’s probation.

       United States v. Berkmeier, 01-cr-00154-BDP (SDNY): Defendant pleaded guilty to one
count of §7206(1) and was sentenced to 2 years’ probation.

       United States v. Laoser, 01-cr-00165-CLB (SDNY): Defendant pleaded guilty to one count
of §7206(1) and was sentenced to 2 years’ probation.

       United States v. Rohan, 01-cr-00923-CLB (SDNY): Defendant pleaded guilty to one count
of §7206(1) and was sentenced to 2 years’ probation.

       United States v. Hargrove, 01-cr-01159-CLB (SDNY): Defendant pleaded guilty to
4 counts of §7206(1) and was sentenced to 3 years’ probation.

       United States v. Gass, 01-cr-01015-AKH (SDNY): Defendant pleaded guilty to 4 counts
of §7206(1) and was sentenced to 3 years’ probation.

       United States v. D’Alesandro, 01-cr-01082-NRB (SDNY): Defendant pleaded guilty to
2 counts of §7206(1) and was sentenced to 3 years’ probation.

       United States v. Neuman, 00-cr-00015-ERK (EDNY): Defendant Yissuschar Reich was
convicted of one count of §7206(1) and one count 18 USC §1342, and was sentenced to 5 years’
probation and ordered to pay $90,682.20 in restitution.

       United States v. Zaccagnino, 00-cr-00262-CM (SDNY): Defendant pleaded guilty to one
count of §7206(1) and was sentenced to 5 years’ probation.

       United States v. Leggio, 00-cr-00545-CM (SDNY): Defendant pleaded guilty to one count
of §7206(1), and was sentenced to time served followed by 2 years’ supervised release.

       United States v. Laplante, 00-cr-00807-CLB (SDNY): Defendant pleaded guilty to one
count of §7206(1) and was sentenced to 2 years’ probation.

      United States v. Dawkins, 00-cr-01044-NG (EDNY): Defendant convicted of one count of
§7206(1) and was sentenced to 5 years’ probation.

       United States v. Delvalle, 00-cr-00131-ADS (EDNY): Defendant convicted of one count
of §7206(1) and one count of 18 USC §666(A), and sentenced to 3 years’ probation with 100 hours
community service.

      United States v. Kabrin, 00-cr-00251-ADS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation.



                                              9
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 11 of 15 PageID #: 497



       United States v. Murtagh, 99-cr-00070-LDA (EDNY): Defendant convicted of one count
of §7206(1) and one count of 42 USC §1320(A), and sentenced to 5 years’ probation.

      United States v. Kornbluth, 99-cr-00131-JS (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation.

       United States v. Giarraputo, 99-cr-00353-ADS (EDNY): Defendant convicted of one
count of §7206(1) and sentenced to 4 years’ probation.

      United States v. Jones, 99-cr-00508-JM (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to one year probation.

        United States v. Latino, 99-cr-00427-LBS (SDNY): Defendant pleaded guilty to one count
of §7206(1) and one count of 18 USC §1341, and was sentenced to 5 years’ probation and ordered
to pay restitution in the amount of $452,695.

       United States v. Turnbull, 99-cr-00673-BSJ (SDNY): Defendant pleaded guilty to one
count of §7206(1) and was placed on probation for 2.5 years.

      United States v. Russo, 99-cr-00341-FB (EDNY): Defendant convicted of 3 counts of
§7206(1) and sentenced to 3 years’ probation.

       United States v. Schwimmer, 99-cr-00523-JG (EDNY): Defendant convicted of one count
of §7206(1), and sentenced to 3 years’ probation with 100 hours of community service.

       United States v. Gaiman, 99-cr-00372-CM (SDNY): Defendant pleaded guilty to one count
of §7206(1) and was sentenced to one year’s probation.

       United States v. Keesler-Price, 99-cr-01201-BDP (SDNY): Defendant pleaded guilty to
one count of §7206(1) and was sentenced to 2 years’ probation.

       United States v. DeCastro, 99-cr-01232-CM (SDNY): Defendant pleaded guilty to one
count of §7206(1) and was sentenced to one year’s probation.

      United States v. Hur, 99-cr-00806-SJ (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation.

      United States v. Redlitz, 99-cr-01074-ERK (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 5 years’ probation.

       United States v. Masters, 98-cr-00074-ARR (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 3 years’ probation.

      United States v. Volkov, 98-cr-00099-DGT (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 2 years’ probation.

       United States v. Vaynshteyn, 98-cr-00100-DGT (EDNY): Defendant convicted of one
count of §7206(1) and sentenced to 2 years’ probation.



                                             10
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 12 of 15 PageID #: 498



      United States v. Gipp, 98-cr-00147-ERK (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation with 200 hours community service per year.

       United States v. Mattarella, 98-cr-00309-JG-1 (EDNY): Defendant convicted of one count
of §7206(1) and one count of §7201, and sentenced to 5 years’ probation.

       United States v. Davoudzadeh, 98-cr-00381-DGT (EDNY): Defendant convicted of one
count of §7206(1) and sentenced to one year probation.

      United States v. Basal, 98-cr-00378-DGT (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to one year probation.

       United States v. Mehdizadeh, 98-cr-00546-DGT (EDNY): Defendant convicted of one
count of §7206(1) and sentenced to one year probation.

       United States v. Harman, 99-cr-00088-JSR (SDNY): Defendant pleaded guilty to one
count of §7206(1) and was sentenced to 3 years’ probation.

       United States v. Dunk, 98-cr-00216-KMW (SDNY): Defendant pleaded guilty to 4 counts
including 2 counts of §7206(1), and was sentenced to 2 years’ probation.

       United States v. Schwartz, 98-cr-00323-SHS (SDNY): Defendant pleaded guilty to
4 counts including one count of §7206(1), and was sentenced to time served followed by 3 years’
supervised release.

        United States v. Blank, 98-cr-00446-KMW (SDNY): Defendant pleaded guilty to 3 counts
including one count of §7206(1), and was sentenced to time served followed by 3 years’ supervised
release with an order to pay restitution in the amount of $192,000.

      United States v. Kimia, 98-cr-00811-DGT (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 2 years’ probation.

        United States v. Patel, et al., 98-cr-01079-CLB (SDNY): Defendants each pleaded guilty
to one count of §7206(1), and were sentenced to 3 years’ probation.

       United States v. Dimarino, 98-cr-01200-CLB (SDNY): Defendant pleaded guilty to
4 counts of §7206(1) and was sentenced to 3 years’ probation.

       United States v. Runge, 98-cr-01483-BDP (SDNY): Defendant pleaded guilty to one count
of §7206(1) and was sentenced to 3 years’ probation.

      United States v. Battino, 98-cr-00873-FB (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to one year probation with 100 hours community service.

       United States v. McGrath, 98-cr-00883-CPS (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 3 years’ probation.

      United States v. O’Leary, 98-cr-00896-RR (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation.

                                               11
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 13 of 15 PageID #: 499



       United States v. Sciallo, 97-cr-00340-KTD (SDNY): Defendant pleaded guilty to one count
of §7206(1) and was sentenced to one year of probation.

       United States v. Baboian, 97-cr-00425-KMW (SDNY): Defendant pleaded guilty to
6 counts including one count of §7206(1) and was sentenced to 4 years’ probation.

       United States v. Bertel, 97-cr-00554-KTD (SDNY): Defendant pleaded guilty to one count
of §7206(1) and was sentenced to 3 years’ probation.

       United States v. Corn, 97-cr-00632-JSM (SDNY): Defendant pleaded guilty to 3 counts
including one count of §7206(1) and was sentenced to 3 years’ probation.

      United States v. Russo, 97-cr-00352-NG (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 5 years’ probation.

       United States v. Farrell, 97-cr-00337-BDP (SDNY): Defendant pleaded guilty to one count
of §7206(1) and was sentenced to 2 years’ probation.

       United States v. Salcedo, 97-cr-00720-CLB (SDNY): Defendant pleaded guilty to one
count of §7206(1) and was sentenced to 2 years’ probation.

       United States v. Forte, 97-cr-00820-CLB (SDNY): Defendant pleaded guilty to 47 counts
of §7206(1) and was sentenced to 2 years’ probation.

      United States v. Putorti, 97-cr-00353-NG (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 5 years’ probation.

      United States v. Firrello, 97-cr-00645-SJ (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation.

      United States v. Llanos, 97-cr-01013-FB (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 5 years’ probation.

       United States v. Dimicco, 97-cr-01034-ARR (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 3 years’ probation.

         United States v. Davis, 96-cr-00117-RJD-3 (EDNY): Defendant convicted of one count of
§7206(1), and sentenced to 4 years’ probation with 250 hours of community service per year during
the first three years of probation.

       United States v. McNeil, 96-cr-00117-RJD-4 (EDNY): Defendant convicted of one count
of §7206(1) and one count of 18 USC §201(b)(2)(C) and sentenced to 3 years’ probation.

       United States v. Ballziegler, 96-cr-00261-JBW (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 3 years’ probation.

      United States v. Campbell, 96-cr-00758-SJ (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to one year probation.



                                               12
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 14 of 15 PageID #: 500



      United States v. Davis, 96-cr-00759-SJ (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to one year probation.

      United States v. Le, 96-cr-00061-SAS (EDNY): Defendant pleaded guilty to one count of
§7206(1) and was sentenced to one year of probation with 100 hours of community service.

       United States v. Patel, 96-cr-01174-JFK (SDNY): Defendant pleaded guilty to 4 counts
including one count of §7206(1) and was sentenced to 3 years’ probation.

       United States v. Ingram, 96-cr-760 (EDNY): Defendant convicted of one count of §7206(1)
and sentenced to one year probation.

       United States v. Blonder, 96-394-ILG-2 (EDNY): Defendant convicted of one count of
§7206(1) and one count of 18 USC §371 (obstruction of the IRS) and sentenced to 3 years’
probation.

      United States v. Wecker, 96-cr-934-ILG-3 (EDNY): Defendant convicted of one count of
§7206(1) and one count of 18 USC §371 and sentenced to 3 years’ probation.

      United States v. Iannaci, 96-cr-00962-SJ (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation.

      United States v. Oszmian, 96-cr-01029-ILG (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation with 150 hours of community service.

       United States v. Taggart, 96-cr-00483-LDW (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 3 years’ probation.

      United States v. Krauss, 96-cr-00725-LDW (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 3 years’ probation.

       United States v. Costigan, 96-cr-00536-ADS (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 4 years’ probation with 200 hours community service per year for 4
years.

      United States v. Arbucci, 96-cr-00622-TCP (EDNY): Defendant convicted of one count of
§7206(1) and one count 18 USC §371, and sentenced to 5 years’ probation.

       United States v. Chiappetta, 96-cr-00659-TCP (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 5 years’ probation.

      United States v. Duffy, 96-cr-00660-TCP (EDNY): Defendant convicted of one count of
§7206(1) and one count 18 USC §664, and sentenced to 5 years’ probation.

       United States v. Andrews, 96-cr-00742-TCP (EDNY): Defendant convicted of one count
of §7206(1) and one count of 18 USC §664, and sentenced to 5 years’ probation.

        United States v. Ozkural, et al., 96-cr-01084-BDP (EDNY): Defendants each pleaded
guilty to one count of §7206(1) and were given one year’s probation.

                                              13
Case 2:17-cr-00585-JS Document 19-7 Filed 04/10/19 Page 15 of 15 PageID #: 501



       United States v. Friedman, 95-cr-01122-DRH (EDNY): Defendant convicted of two counts
of §7206(1) and sentenced to 2 years’ probation.

       United States v. Murphy, 95-cr-00697-ERK-2 (EDNY): Defendant convicted of one count
of §7206(1) and sentenced to 3 years’ probation.

      United States v. Wallace, 90-cr-00513-TCP (EDNY): Defendant convicted of one count of
§7206(1) and sentenced to 5 years’ probation.




                                            14
